COBB, Judge,
concurring specially.
I concur in the result reached by the majority based on the wording of the order entered by the trial court subsequent to the hearing on the motion to set aside the default and judgment:
The Court has listened very carefully to the argument of counsel and considered the authorities and done independent research into the facts alleged in the Motion, and the Court is convinced that the Motion is without merit and that the Motion to Set Aside Final Judgment and Default should be denied.
The trial court did not reject the affidavit of Rosado on the basis of inherent incredibility nor did it require live testimony subject to cross-examination. Any “independent research into the facts” by a trial court is, of course, an improper basis for a judicial determination.